PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/804,092
Filing Date: 6 Nov 2017
Appellant(s): Eyigoz, Kadriye, Elif



__________________
Stephen R. Tkacs Reg#46430
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 16, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 1, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellants’ arguments presented in the appeal brief appear to be substantially similar to the remarks submitted August 20, 2021 and responded in the Final Office Action Dated October 1, 2021.  For sake of brevity the examiner will not repeat the final office action, and citations to the final office action are provided to relevant responses to arguments.

	Appellant argues that the examiner has mischaracterized the claimed invention is clearly not referring to a stage of a mental process but an augmentation of logic of a question answering system that is specifically recited to be implemented in a data processing system.  Specifically, with regard to the claim limitation “configure the computer-implemented question answering system to augment logic of the question answering system to implement a superlative adjective identification stage”.  (Page 4 of Brief).
	In response to the preceding argument the claim language in question was identified as additional elements (See Page 10 of Final Action).  These claim limitations 
	Based on the above reasoning the applied rejection is proper.

	Appellant argues that the examiner begins with the conclusion that the claim is directed to an abstract idea and then performs hindsight reconstruction of the abstract idea.
	In response to the preceding argument hindsight reasoning is an improper basis for forming a conclusion of obviousness.  The instant rejection is not an obviousness rejection, thus the question of hindsight reasoning is irrelevant.  The 101 evaluation of instant claims follows the revised guidelines put forth in MPEP 2106.07 (a).  Step 2A 
	Based on the above reasoning the applied rejection is proper.

	Appellant argues that the statement that a human being “may” perform activities in the claim is permissive language that does not affect the patent eligibility of the claims.  Applicant parallels this to saying that a cotton gin is an abstract idea because a human may separate cotton from seeds.
	In response to the preceding argument it is noted that a cotton gin is a physical device.  The process of separating cotton from seeds is a physical process, and not one performed within the human mind.  Thus, appellants’ parallel is irrelevant to the facts of the instant case.  The question of if a human being may perform the claimed functional steps (identified in Step 2A Prong 1, starting on Page 2 of the Final Action) as a mental process is of key important of identifying if the claim recites a mental process.  If a human is capable of performing a process entirely within their mind, then that process is a mental process by definition.
	Based on the above reasoning the applied rejection is proper.

	Appellant argues that the claimed device cannot practically be performed in the mind.  Specifically, appellant states that the examiner has not provided evidence that the calculations could be performed entirely in the human mind, and that is not practical for a human to compute probabilities over an entire corpus of documents in order to 
	In response to the preceding argument please see the response on Page 18 of the Final Action.  Pages 2-9 provides the reasoning for each individual limitation identified as a mental process, and page 9 provides the reasoning for the evaluation of the claim as an ordered combination.  Appellants’ arguments make no attempt to address any of the reasoning or explanations put forth by the office and instead makes general allegations of patent elligibility.  Appellant states on Page 4 of the brief that “a person cannot, as a practical matter, perform these activities entirely in the mind”, yet Paragraph [0027] of the specification explicitly states that the system is “emulating human cognitive functions.  These cognitive systems apply human-like characteristics to conveying and manipulating ideas… A cognitive system performs one or more computer-implemented cognitive operations that approximate a human though process”.  When read as a whole, in light of the specification, the claimed functions amount to ‘cognitive functions’ which the computing device is being implemented to emulate.  This explicitly and clearly details that the cognitive functions are functions that the human is capable of performing.
	Appellant references the claim limitation “responsive to receiving and decomposing, by a question decomposition stage of the computer-implemented question answering system, an input question…”, stating that this limitation limits the claims to a process of a computer-implemented question answering system.  As noted in the Final Action, the computer-implemented question answering system was identified as an additional element, and was evaluated in Step 2A Prong 2 and Step 2B.  
	Based on the above rational the applied rejection is proper.

	Appellant argues that the specific implementation solves a problem associated with how a computer would know whether sorting is necessary.
	In response to the preceding argument please note that the claimed system never makes a determination of whether sorting is necessary or not.  The question of whether sorting is necessary appears never to be raised within the instant claims or the instant specification.  The claimed system performs the evaluation, sorting the values.  Appellant’s arguments do not appear to be relevant to the claimed device.
	Based on the above rational the applied rejection is proper.

	Appellant argues that MPEP 2106.05(b)(I) concerns Step 2B not Step 2A, Prong 2.  In response to the preceding argument please see the response on Pages 16 of the Final Action.
	
	Appellant argues that a determination of whether claim limitations are “generic purpose” or “generic” is an art determination under 35 U.S.C. 102 and 103.
In response to the preceding argument MPEP 2106.05 (1) explicitly states: 
As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d). 
	
	Based on the above reasoning the applied rejection is proper.

	Appellant argues that the additional elements transform the existing IBM Watson system into a new system with new capabilities.
	In response to the preceding argument please see the response to arguments on Page 17 of the Final Action.  The ‘new capabilities’ that the appellant argues appear to the archived via the application of the mental process itself.  
MPEP 2106.05, I.: An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).
MPEP 2106.05(a): It is important to note, the judicial exception alone cannot provide the improvement.
MPEP 2106.05(a), II.: "it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology."
	


It is noted that the claimed system within Enfish recited functionality that could not be performed by a human.  Enfish did not merely recite the use of a computer to perform functions which a human was capable of performing.  Within the instant device the functionality recited all appear to fall into the realm of a mental process.  The claimed system appears to recite the use of a computer to implement these mental processes within a computing environment.  Appellant states that the claimed computer device is intended to replace human cognitive function, and that the computer system is “to be ‘human-like’”.  The claim limitations recite functions that are explicitly intended to simulate and replace human cognitive functions.  The claimed computer system is ‘to be human-like’.  These arguments support the identification that the claim limitation recite mental processes.  The claimed computer device is recited as implementing functions that explicitly mimic human behavior.  Paragraph [0028] of the specification specifically provides an example of a computer system which can be purchased off the shelf at the time the invention was filed that is capable of implementing the claimed functionality.  Please see Page 17 and 18 of the Final Action.
Based on the above reasoning the applied rejection is proper.

Appellant argues that the office has performed piecemeal analysis on individual functions rather than considering the claim as a whole (Page 13 of Brief).

	Based on the above reasoning the applied rejection is proper.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AMANDA L WILLIS/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        
Conferees:
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156        
                                                                                                                                                                                                
/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.